Citation Nr: 0914227	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-20 288	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for skin cancer, to include as due to 
Agent Orange (AO) exposure, has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1966, including service in Vietnam.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2006 rating action that 
denied service connection for skin cancer, to include as due 
to AO exposure, on the grounds that new and material evidence 
to reopen the claim had not been received, and also denied 
service connection for diabetes mellitus (DM).

By rating action of May 2007, the RO granted service 
connection for DM; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.

In March 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in Washington, D.C.

In March 2009, the undersigned VLJ granted the veteran's 
motion to advance this appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for skin cancer, to 
include as due to AO exposure, by rating action of April 
1994; the Veteran was notified of that determination by 
letter the next month, but he did not appeal.

2.  Additional evidence received since the April 1994 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating action denying service connection 
for skin cancer, to include as due to AO exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2008).

2.  The evidence received since the April 1994 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for skin cancer, 
to include as due to AO exposure, are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the Veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

A July 2006 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, including what was needed to 
establish entitlement to service connection on the basis of 
new and material evidence, as well as what was needed to 
establish entitlement to the underlying claim for service 
connection on the merits.   Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  It further specified what evidence the VA had 
received, what evidence the VA was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the July 2006 letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the July 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran prior to the September 2006 
rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that proper notice was furnished to the Veteran 
in the July 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA and private medical records up to 2009.  In January 2008 
and March 2009, the Veteran submitted additional medical 
evidence to the Board, together with a written waiver of his 
right under the provisions of 38 C.F.R. § 20.1304(c) (2008) 
to have the RO initially review it.  A transcript of the 
veteran's March 2009 Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.    

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained, 
and the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1996).  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's March 2009 suggestion that the Veteran be 
afforded a VA examination, but finds that such examination is 
not necessary.  A review of the extensive medical evidence of 
record from 1964 to 2009 including numerous tumor biopsies 
shows no evidence whatsoever of the existence of a multiple 
myeloma, or a nexus between any current skin cancer and the 
veteran's military service or any incident thereof, including 
presumed exposure to AO, and the Board is satisfied that the 
current evidence of record is adequate to equitably 
adjudicate this claim.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as a malignant tumor, when 
manifested to a compensable degree within 1 year from the 
date of termination of active service, shall be presumed to 
have been incurred therein, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2007).  

In this case, the Veteran contends that he currently suffers 
from skin cancer as a result of inservice exposure to AO, and 
he gave testimony to this effect at the 2009 Board hearing.

The RO previously considered and denied the veteran's claim 
for service connection for skin cancer, to include as due to 
AO exposure, in April 1994.  The evidence then considered 
included the service records which confirmed the veteran's 
service in Vietnam during the Vietnam era.  Thus, under the 
legal authority cited above, he is presumed to have been 
exposed to AO during his Vietnam service.  However, his 
diagnosed skin cancers - basal and squamous cell carcinomas - 
were are not among the enumerated disabilities under 
38 C.F.R. § 3.309(e) for which the VA has determined an 
etiological relationship with inservice herbicide (AO) 
exposure exists, and the record also presented no other basis 
for service connection for his skin cancers in this case.  
The service medical records were completely negative for 
findings or diagnoses of multiple myeloma or any skin cancer.  
The Veteran denied a history of skin diseases and cancer on 
January 1966 separation examination, and the skin was normal 
on examination.    

There was also no medical evidence that any multiple myeloma 
or skin cancer was manifested during the 1st post-service 
year.  Hence, none of the claimed conditions were shown in or 
shortly after service.  

In April 1990, J. G., M.D., stated that squamous cell 
carcinoma needed to be ruled out.  In June 1990, Dr. J. G. 
stated that the Veteran had basal cell carcinoma of the skin, 
and squamous cell carcinoma was noted in February 1991.  
April 1992 VA examination noted the veteran's history of 
exposure to AO in service in Vietnam, as well as a 7- to 8-
year history of skin cancers.  After examination, the 
diagnoses were actinic keratosis of the trunk, face, and 
arms, and status post excision of basal and squamous cell 
carcinomas and keratoacanthoma.  However, none of these 
records showed evidence of a multiple myeloma or contained a 
medical opinion linking any skin cancer to the veteran's 
military service or any incident thereof, including presumed 
exposure to AO.

On that record, the RO by rating action of April 1994 denied 
the veteran's claim for service connection for skin cancer, 
to include as due to AO exposure, on the grounds that there 
was no evidence of any skin cancer in service or within 1 
year of separation therefrom, and no evidence of the current 
existence of a multiple myeloma.  The Veteran was notified of 
the RO determination by letter the next month, but he did not 
appeal.  As such, that rating action is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in 
April 2006.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 1994 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final April 1994 denial constitutes new 
and material evidence to reopen the claim for service 
connection for skin cancer, to include as due to AO exposure, 
as there remains no competent medical evidence of the current 
existence of a multiple myeloma or a nexus between any 
current skin cancer and the veteran's military service or any 
incident thereof.

The additional medical evidence added to the record since the 
final April 1994 rating action-consisting of numerous 
private medical records dated from 1990 to 2009-shows 
treatment and evaluation of the Veteran for basal and 
squamous cell carcinoma of the skin, but this evidence only 
continues to show no competent medical evidence of the 
current existence of a multiple myeloma or a nexus between 
any current skin cancer and his military service or any 
incident thereof, including exposure to AO.  

In June 1991, R. C., M.D., noted that the Veteran had a 
squamous cell carcinoma on the left hand, and in January 1994 
he noted that the Veteran had a cystic basal cell carcinoma 
on the neck.  In April 1996, S. L., M.D., noted basal cell 
carcinoma with squamous features of the skin of the veteran's 
arm.  In 1996, P. H., M.D., diagnosed basal and squamous cell 
carcinomas of the veteran's skin.  In 2002 and 2003, D. Y., 
M.D., variously noted that the Veteran had basal and squamous 
cell skin cancer.  In 2006 and 2007, C. L., M.D., stated that 
the Veteran suffered from multiple skin cancers.  From 2007 
to 2009, the Veteran was regularly seen by A. K., M.D., and  
K. S., M.D., for basal and squamous cell carcinomas.  
However, none of these records show evidence of a multiple 
myeloma or contain a medical opinion linking any skin cancer 
to the veteran's military service or any incident thereof, 
including presumed exposure to AO.

At the March 2009 Board hearing, the Veteran testified that 
he had no skin cancer in service or within 1 year of 
separation therefrom, and that he was first treated for skin 
cancer in the early 1970s.

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
April 1994 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for skin cancer, to include as due to AO 
exposure, or raise a reasonable possibility of substantiating 
the claim.  Rather, it only continues to show no evidence of 
the current existence of a multiple myeloma or a medical 
nexus between any current skin cancer and the veteran's 
military service or any incident thereof, including presumed 
exposure to AO.
  
The Board has also considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the Veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a current diagnosis of multiple myeloma or a medical 
relationship between any current skin cancer and any incident 
of his military service, to include presumed AO exposure 
therein.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the veteran's own assertions in 
this regard have no probative value.

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the April 1994 RO denial constitutes new and material 
evidence to reopen the claim for service connection for skin 
cancer, to include as due to AO exposure.  Therefore, the 
April 1994 rating action remains final as to that matter, and 
the Board must deny the appeal.  Since the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the 
"benefit-of-the-doubt" doctrine does not apply.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for skin cancer, to include as due to AO exposure, 
has not been received, the appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


